         Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 1 of 7




                         THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 DIAMONDBACK INDUSTRIES, INC.,                   §
                                                 §
                Plaintiffs,                      §
                                                 §
 vs.                                             §    CASE NO. 6:19-CV-00034-ADA
                                                 §    (Consolidated with 6:19-CV-00036-ADA)
 REPEAT PRECISION, LLC; NCS                      §
 MULTISTAGE, LLC; and NCS                        §
 MULTISTAGE HOLDINGS, INC.,                      §
                                                 §
                Defendants.                      §


     DEFENDANTS’ RESPONSE TO PLAINTIFF’S OBJECTIONS TO DEFENDANTS’
                      PROPOSED FINAL JUDGMENT


        Defendants Repeat Precision, LLC, NCS Multistage, LLC, and NCS Multistage

Holdings, Inc. (collectively, “Defendants”) file this Response to Plaintiff’s Objections to

Defendants’ Proposed Final Judgment as follows:

A.      The Court’s Notice Provisions in the Injunction Are Appropriate and Necessary In
        Light of Diamondback’s History of Misconduct.

        1.     When Defendants filed their request for injunctive relief requiring Diamondback

Industries, Inc. (“Diamondback”) to provide notice of its potentially-infringing future conduct,

Defendants explained why this proactive approach was necessary.            See ECF180 at 5-7.

Diamondback willfully infringed Repeat Precision’s rights, engaged in malicious and intentional

conduct to harm Repeat Precision, and repeatedly lied to customers to prevent Repeat Precision

from obtaining the benefits it was entitled to receive under the License. See, e.g., ECF174 at FOF

¶¶31-34, 36-37, 139-146, 158-190. Diamondback also showed a flagrant disregard for the Court,

with its CEO repeatedly making false statements under oath and authorizing the filing of baseless

claims against Defendants. See, e.g., ECF174 at FOF ¶¶10-38, 215-243, COL ¶¶236-246. The


                                                1
         Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 2 of 7




suggestion that the Court should trust Diamondback not to target Repeat Precision again is

nonsensical. Diamondback has no credibility left. Its assurances that it will not infringe again

ring hollow. The Court has ample discretion to enter the injunction that was adopted in the Court’s

Findings of Fact and Conclusions of Law to provide meaningful protections to Repeat Precision

in light of what Diamondback admitted it has done in the past.

       2.      Diamondback has cited no legal authorities that undermine this Court’s discretion

to enter the injunction stated in the Findings of Fact and Conclusions of Law. Valmet Paper

Machinery, Inc. v. Beloit Corp., 895 F. Supp. 1158, 1174 (W.D. Wisc. 1995), is a case where the

district court declined to exercise its discretion to impose a proactive notice provision in the

injunction “in the absence of a finding of willfulness by the jury.” Id. Likewise, Mead Westvaco

v. Rexam, 2012 WL 2153165 (E.D. Va. 2012), did not involve any misconduct of the type at issue

in this case or in the authorities Defendants cited to support their injunction request. See ECF180.

The fact that two district courts declined to enter notice requirements in injunctions involving run-

of-the-mill infringement claims has no bearing on the injunction necessary to insure that

Diamondback does not continue its malicious campaign against Repeat Precision.

       3.      Diamondback’s complaints regarding the terms used to define when notice is

required also ring hollow. Defendants identified a few, easily-identifiable elements from the ’035

Patent that could be used to determine when Diamondback was getting close to the line of

infringement in its attempts to design-around the rights in voluntarily granted to Repeat Precision.

Diamondback completely misses the point of the notice provision when it says that the provision

is “tantamount to the Court establishing a claim construction without following its own Markman

procedures” and would result in a determination “whether a new product by Diamondback falls

within the scope of the ’035 patent through a contempt proceeding.” ECF200 at 10. The notice




                                                 2
          Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 3 of 7




provision neither prejudges the meaning of any claim terms nor suggests that contempt would be

immediately available when Diamondback approaches the line of infringement. Instead, notice

gives the parties a chance to take appropriate action, if necessary, to prevent against future

infringements. In light of Diamondback’s targeted campaign against Repeat Precision, which is

particularly offensive in light of the License’s express requirement to cooperate, see Ex. 1 at ¶13.3,

Repeat Precision should not be forced to wait for Diamondback to once again infringe and disrupt

the market before having a chance to protect its own rights. The notice provision strikes a fair

balance to enable Repeat Precision to protect its rights while maintaining due process protections

for Diamondback before it may be held accountable for future actions.1

        4.       Diamondback ignores the history of this case when it repeatedly references the fact

that there was no Markman hearing, as if that supports Diamondback’s request for a lighter

sentence for its misconduct. See ECF200 at 5, 7, 9, & 10. At the very first hearing in this case,

the Court expressed its preference: “My plan would be to set a Markman hearing for just as soon

as you guys would agree you could be ready for one.” Hearing Tr. (Feb. 6, 2019) at 6.

Diamondback’s counsel responded first, explaining: “I don’t think there is a need for a Markman

hearing.” Id. at 21. Diamondback’s counsel continued by admitting that the parties were both

practicing the claims of the ’035 patent. Id. Diamondback should not be allowed to use its tactical

decision to skip a Markman hearing to limit the scope of the injunction imposed on Diamondback

to address its willful infringement.

B.      The Court Should Award Enhanced Damages on Diamondback’s Sales in 2020.

        5.       Defendants have consistently requested enhanced damages under 35 U.S.C. §284

on all of the damages awarded against Diamondback on Repeat Precision’s patent infringement


1
 The notice provision also ensures that Repeat Precision is given notice of Diamondback’s new patents and patent
applications for similar products, as expressly required under the License. See Ex. 1 at ¶¶3.1 & 3.2.


                                                       3
         Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 4 of 7




claim. Within hours of Diamondback disclosing the volume of its infringing sales in 2020,

Defendants filed a notice with the Court renewing their request enhanced damages on those sales

too. The suggestion that Defendants did not timely request enhanced damages is absurd. See

ECF200 at 2.

       6.      The volume of Diamondback sales in 2020 speaks for itself. After the Court

explained that the License granted exclusive rights to Repeat Precision and after the Court rejected

Diamondback’s primary defense of mutual mistake, Diamondback succeeded in having some of

its best sales months ever. Indeed, Diamondback does not deny that a significant volume of these

sales occurred even after the case went to trial in late January 2020. In footnote 4, Diamondback

even faults Repeat Precision for not seeking a preliminary injunction “to preclude Diamondback

from practicing the ’035 patent during litigation.” ECF200 at 12. Far from being irrelevant (see

id. at 15 n.5), Diamondback’s actions to grow its sales in light of this Court’s prior orders are

further evidence of Diamondback’s willful infringement.

       7.      The arguments being raised by Diamondback in response to Defendants’ proposed

Final Judgment are consistent with the attitude Diamondback has taken throughout this case.

Diamondback’s arguments are those of an unrepentant infringer. Enhanced damages should be

awarded.

C.     The Court Has Already Correctly Held that Repeat Precision Had the Right to Sue
       Diamondback for Patent Infringement.

       8.      In its final argument, Diamondback asks this Court to revisit its decision from

September 11, 2019, holding that Repeat Precision had the right to sue Diamondback for patent

infringement. ECF89. Diamondback bases its objection on a Federal Circuit decision, Lone Star

Silicon Innovations LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1230 (Fed. Cir. 2019), which was

issued before Diamondback filed its prior motion to dismiss (ECF69) and more than three months



                                                 4
         Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 5 of 7




before this Court’s decision on Diamondback’s motion (ECF89). Lone Star is not new authority

warranting revisiting of the Court’s prior decision.

       9.      Moreover, Lone Star does not support Diamondback’s arguments. In Lone Star,

the Federal Circuit recognized that a licensee had standing to sue for patent infringement so long

as the patent holder was a party to the case. See 925 F.3d at 1235-39. In a case where the patent

holder was not joined, the Federal Circuit held the remedy was to determine whether the patent

holder could be joined. Id. The Court did not prevent the licensee from pursuing claims for patent

infringement. Moreover, nothing in Lone Star even begins to address the rights of an exclusive

licensee to sue a licensor for infringement. Id. Lone Star does not conflict with the judgment

Defendants have requested.

       For the foregoing reasons, Diamondback’s objections should be overruled.




                                                 5
       Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 6 of 7




Date: March 24, 2020               Respectfully submitted,

                                   /s/ W. Scott Hastings
                                   W. Scott Hastings
                                     Texas State Bar No. 24002241
                                     shastings@lockelord.com
                                   Charles E. Phipps
                                     Texas State Bar No. 00794457
                                     cphipps@lockelord.com
                                   Paul F. Schuster
                                     Texas State Bar No. 00784931
                                     pschuster@lockelord.com
                                   Anna K. Finger
                                     Texas State Bar No. 24105860
                                     anna.k.finger@lockelord.com

                                   LOCKE LORD LLP
                                   2200 Ross Avenue, Suite 2800
                                   Dallas, Texas 75201
                                   (214) 740-8000 Telephone
                                   (214) 740-8800 Facsimile

                                   ATTORNEYS FOR REPEAT PRECISION,
                                   LLC, NCS MULTISTAGE, LLC, AND NCS
                                   MULTISTAGE HOLDINGS, INC.

                                   J. Hoke Peacock, III
                                    Texas State Bar No. 15673980
                                    tpeacock@susmangodfrey.com
                                   Shawn L. Raymond
                                    Texas Bar No. 24009236
                                    sraymond@susmangodfrey.com
                                   Krisina J. Zuniga
                                    Texas Bar No. 24098664
                                    kzuniga@susmangodfrey.com

                                   SUSMAN GODFREY L.L.P.
                                   1000 Louisiana, Suite 1000
                                   Houston, Texas 77002
                                   Telephone: (713) 653-7808

                                   ATTORNEYS FOR REPEAT PRECISION,
                                   LLC




                                      6
        Case 6:19-cv-00034-ADA Document 201 Filed 03/24/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, I served the foregoing reply on all counsel of

record via the Court’s ECF system and/or via email.

       Decker A. Cammack
       Mack Ed Swindle
       David A. Skeels
       Whitaker Chalk Swindle & Schwartz PLLC
       301 Commerce Street, Suite 3500
       Fort Worth, Texas 76102
       (817) 878-0501

       John P. Palmer
       Naman Howell Smith & Lee, PLLC
       P.O. Box 1470
       Waco, Texas 76703-1470
       (254) 755-4100

       J. Mitchell Little
       Scheef & Stone, L.L.P.
       2600 Network Blvd., Suite 400
       Frisco, Texas 75034
       (214) 472-2100

       Paul V. Storm
       Foley & Lardner, LLP
       2021 McKinney Ave., Suite 1600
       Dallas, Texas 75201
       (214) 999-3000

       David E. Keltner
       Caitlyn E. Hubbard
        KELLY HART & HALLMAN LLP
       201 Main Street, Suite 2500
       Fort Worth, Texas 76102
       (817) 878-3560



                                            /s/ W. Scott Hastings
                                            W. Scott Hastings




                                               7
